In re Ingram, Tyrone D.; —Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Terrebonne, 32nd Judicial District Court Div. E, No. 422,169; to thé Court of Appeal, First Circuit, No. 2004 KA 1602.
Denied. Because relator has previously exhausted direct review of his conviction and sentence in the court of appeal and in this Court, he must first file any additional claims for relief in a application for post-conviction relief directed to the court in which he was convicted, La.C.Cr.P. art. 926, subject to the time limits imposed by La.C.Cr.P. art. 930.8.